1    HEATHER K. McMILLAN (SBN 188939)
     heather@scmclaw.com
2    DANIEL P. STEVENS (SBN 164277)
     ken@scmclaw.com
3    ANDREW E. AINSWORTH (SBN 216044)
     andrew@scmclaw.com
4    STEVENS & McMILLAN
     335 Centennial Way
5    Tustin, CA 92780
     Telephone: (714) 730-1000
6    Facsimile: (714) 730-1067
     Attorneys for Plaintiff
7    JENNIFER BROWN
8    ROGER M. MANSUKHANI (SBN: 164463)
     rmansukhani@grsm.com
9    MEGAN HAYATI (SBN: 271888)
     mhayati@grsm.com
10   MARSHALL R. LURTZ (SBN: 296254)
     mlurtz@grsm.com
11   GORDON REES SCULLY MANSUKHANI, LLP
     633 West Fifth Street, 52nd Floor
12   Los Angeles, CA 90071
     Telephone: (213) 576-5092
13   Facsimile: (213) 680-4470
14   Attorneys for Defendant
     COMMAND INVESTIGATIONS, LLC
15
16
                           UNITED STATES DISTRICT COURT
17
                      CENTRAL DISTRICT OF CALIFORNIA
18
19   JENNIFER BROWN                      CASE NO.: 5:18-cv-00091-JLS-SHK
20            Plaintiff,                 Assigned to Judge Josephine L. Staton
21       v.                              STIPULATED PROTECTIVE
                                         ORDER
22   COMMAND INVESTIGATIONS
     LLC, et al,
23
                     Defendants.
24
25
26
27
28
1    1.    A.     PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11                GOOD CAUSE STATEMENT
12         This action is likely to involve the disclosure of private financial information
13   of current and former non-party witness employees for which special protection
14   from public disclosure and from use for any purpose other than prosecution of this
15   action is warranted. Such confidential information consists of, among other things,
16   the private financial information of current and former non-party witness
17   employees (including information implicating privacy rights of third parties),
18   information otherwise generally unavailable to the public, or which may be
19   privileged or otherwise protected from disclosure under state or federal statutes,
20   court rules, case decisions, or common law. Accordingly, to expedite the flow of
21   information, to facilitate the prompt resolution of disputes over confidentiality of
22   discovery materials, to adequately protect information the parties are entitled to
23   keep confidential, to ensure that the parties are permitted reasonable necessary uses
24   of such material in preparation for and in the conduct of trial, to address their
25   handling at the end of the litigation, and serve the ends of justice, a protective order
26   for such information is justified in this matter. It is the intent of the parties that
27   information will not be designated as confidential for tactical reasons and that
28   nothing be so designated without a good faith belief that it has been maintained in

                                                2
1    a confidential, non-public manner, and there is good cause why it should not be
2    part of the public record of this case.
3            B.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
4                  SEAL
5            The parties further acknowledge, as set forth in Section 12.3, below, that this
6    Stipulated Protective Order does not entitle them to file confidential information
7    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
8    and the standards that will be applied when a party seeks permission from the court
9    to file material under seal.
10           There is a strong presumption that the public has a right of access to judicial
11   proceedings and records in civil cases.         In connection with non-dispositive
12   motions, good cause must be shown to support a filing under seal. See Kamakana
13   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
14   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
15   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
16   protective orders require good cause showing), and a specific showing of good
17   cause or compelling reasons with proper evidentiary support and legal justification,
18   must be made with respect to Protected Material that a party seeks to file under
19   seal.   The parties’ mere designation of Disclosure or Discovery Material as
20   CONFIDENTIAL does not— without the submission of competent evidence by
21   declaration, establishing that the material sought to be filed under seal qualifies as
22   confidential, privileged, or otherwise protectable—constitute good cause.
23           Further, if a party requests sealing related to a dispositive motion or trial,
24   then compelling reasons, not only good cause, for the sealing must be shown, and
25   the relief sought shall be narrowly tailored to serve the specific interest to be
26   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
27   2010). For each item or type of information, document, or thing sought to be filed
28   or introduced under seal in connection with a dispositive motion or trial, the party

                                                3
1    seeking protection must articulate compelling reasons, supported by specific facts
2    and legal justification, for the requested sealing order. Again, competent evidence
3    supporting the application to file documents under seal must be provided by
4    declaration.
5           Any document that is not confidential, privileged, or otherwise protectable
6    in its entirety will not be filed under seal if the confidential portions can be
7    redacted.      If documents can be redacted, then a redacted version for public
8    viewing, omitting only the confidential, privileged, or otherwise protectable
9    portions of the document, shall be filed.       Any application that seeks to file
10   documents under seal in their entirety should include an explanation of why
11   redaction is not feasible.
12   2.     DEFINITIONS
13          2.1.    Action:   Jennifer Brown v. Command Investigations, LLC, in the
14   United States District Court for the Central District of California, Case No.: 5:18-
15   cv-00091-JLS-SHK.
16          2.2.    Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18          2.3.     “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for
20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
21   the Good Cause Statement.
22          2.4.    Counsel: Outside Counsel of Record and House Counsel (as well as
23   their support staff).
24          2.5.    Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27          2.6.    Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,

                                                4
1    among other things, testimony, transcripts, and tangible things), that are produced
2    or generated in disclosures or responses to discovery in this matter.
3          2.7.   Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
5    an expert witness or as a consultant in this Action.
6          2.8.   House Counsel: attorneys who are employees of a party to this Action.
7    House Counsel does not include Outside Counsel of Record or any other outside
8    counsel.
9          2.9.   Non-Party: any natural person, partnership, corporation, association or
10   other legal entity not named as a Party to this action.
11         2.10. Outside Counsel of Record: attorneys who are not employees of a
12   party to this Action but are retained to represent or advise a party to this Action and
13   have appeared in this Action on behalf of that party or are affiliated with a law firm
14   that has appeared on behalf of that party, and includes support staff.
15         2.11. Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.12. Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13. Professional Vendors:        persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.14. Protected Material:      any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15. Receiving Party:       a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28

                                                5
1    3.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material. Any
7    use of Protected Material at trial shall be governed by the orders of the trial judge.
8    This Order does not govern the use of Protected Material at trial.
9    4.    DURATION
10         Once a case proceeds to trial, information that was designated as
11   CONFIDENTIAL or maintained pursuant to this protective order used or
12   introduced as an exhibit at trial becomes public and will be presumptively
13   available to all members of the public, including the press, unless compelling
14   reasons supported by specific factual findings to proceed otherwise are made to the
15   trial judge in advance of the trial.       See Kamakana, 447 F.3d at 1180-81
16   (distinguishing “good cause” showing for sealing documents produced in
17   discovery from “compelling reasons” standard when merits-related documents are
18   part of court record). Accordingly, the terms of this protective order do not extend
19   beyond the commencement of the trial.
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1.   Exercise of Restraint and Care in Designating Material for Protection:
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.

                                               6
1          Mass, indiscriminate or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber the case development process or to
4    impose unnecessary expenses and burdens on other parties) may expose the
5    Designating Party to sanctions.
6          If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection that Designating Party must
8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
9          5.2.   Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15                (a)   for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion of the material on a page qualifies
20   for protection, the Producing Party also must clearly identify the protected
21   portion(s) (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.”            After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine
28   which documents, or portions thereof, qualify for protection under this Order.

                                               7
1    Then, before producing the specified documents, the Producing Party must affix
2    the “CONFIDENTIAL legend” to each page that contains Protected Material. If
3    only a portion of the material on a page qualifies for protection, the Producing
4    Party also must clearly identify the protected portion(s) (e.g., by making
5    appropriate markings in the margins).
6                 (b)    for testimony given in depositions that the Designating Party
7    identifies the Disclosure or Discovery Material on the record, before the close of
8    the deposition all protected testimony.
9                 (c)    for information produced in some form other than documentary
10   and for any other tangible items, that the Producing Party affix in a prominent
11   place on the exterior of the container or containers in which the information is
12   stored the legend “CONFIDENTIAL.”              If only a portion or portions of the
13   information warrants protection, the Producing Party, to the extent practicable,
14   shall identify the protected portion(s).
15         5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive
17   the Designating Party’s right to secure protection under this Order for such
18   material. Upon timely correction of a designation, the Receiving Party must make
19   reasonable efforts to assure that the material is treated in accordance with the
20   provisions of this Order.
21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25         6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 37-1 et seq.
27         6.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a
28   joint stipulation pursuant to Local Rule 37-2.

                                                8
1          6.4.   The burden of persuasion in any such challenge proceeding shall be
2    on the Designating Party. Frivolous challenges, and those made for an improper
3    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
4    parties) may expose the Challenging Party to sanctions. Unless the Designating
5    Party has waived or withdrawn the confidentiality designation, all parties shall
6    continue to afford the material in question the level of protection to which it is
7    entitled under the Producing Party’s designation until the Court rules on the
8    challenge.
9    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1.   Basic Principles. A Receiving Party may use Protected Material that
11   is disclosed or produced by another Party or by a Non-Party in connection with this
12   Action only for prosecuting, defending or attempting to settle this Action. Such
13   Protected Material may be disclosed only to the categories of persons and under
14   the conditions described in this Order. When the Action has been terminated, a
15   Receiving Party must comply with the provisions of section 13 below (FINAL
16   DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         7.2.   Disclosure of “CONFIDENTIAL” Information or Items.              Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party, a
22   Receiving    Party    may      disclose   any   information   or   item   designated
23   “CONFIDENTIAL” only to:
24                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
25   as well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this Action;
27                (b)     the officers, directors, and employees (including House
28   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for

                                                9
1    this Action;
2                   (c)   Experts (as defined in this Order) of the Receiving Party to
3    whom disclosure is reasonably necessary for this Action and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5                   (d)   the court and its personnel;
6                   (e)   court reporters and their staff;
7                   (f)   professional jury or trial consultants, mock jurors, and
8    Professional Vendors to whom disclosure is reasonably necessary for this Action
9    and who have signed the “Acknowledgment and Agreement to Be Bound”
10   (Exhibit A);
11                  (g)   the author or recipient of a document containing the
12   information or a custodian or other person who otherwise possessed or knew the
13   information;
14                  (h)   during their depositions, witnesses, and attorneys for witnesses,
15   in the Action to whom disclosure is reasonably necessary provided: (1) the
16   deposing party requests that the witness sign the form attached as Exhibit 1
17   hereto; and (2) they will not be permitted to keep any confidential information
18   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
19   unless otherwise agreed by the Designating Party or ordered by the court. Pages
20   of transcribed deposition testimony or exhibits to depositions that reveal Protected
21   Material may be separately bound by the court reporter and may not be disclosed
22   to anyone except as permitted under this Stipulated Protective Order; and
23                  (i)   any mediator or settlement officer, and their supporting
24   personnel, mutually agreed upon by any of the parties engaged in settlement
25   discussions.
26   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
27        IN OTHER LITIGATION
28        If a Party is served with a subpoena or a court order issued in other litigation

                                                10
1    that compels disclosure of any information or items designated in this Action as
2    “CONFIDENTIAL,” that Party must:
3                   (a)   promptly notify in writing the Designating Party.          Such
4    notification shall include a copy of the subpoena or court order;
5                   (b)   promptly notify in writing the party who caused the subpoena
6    or order to issue in the other litigation that some or all of the material covered by
7    the subpoena or order is subject to this Protective Order. Such notification shall
8    include a copy of this Stipulated Protective Order; and
9                   (c)   cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected.
11         If the Designating Party timely seeks a protective order, the Party served
12   with the subpoena or court order shall not produce any information designated in
13   this action as “CONFIDENTIAL” before a determination by the court from which
14   the subpoena or order issued, unless the Party has obtained the Designating Party’s
15   permission. The Designating Party shall bear the burden and expense of seeking
16   protection in that court of its confidential material and nothing in these provisions
17   should be construed as authorizing or encouraging a Receiving Party in this Action
18   to disobey a lawful directive from another court.
19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20         PRODUCED IN THIS LITIGATION
21                  (a)   The terms of this Order are applicable to information produced
22   by a Non-Party in this Action and designated as “CONFIDENTIAL.”                Such
23   information produced by Non-Parties in connection with this litigation is protected
24   by the remedies and relief provided by this Order. Nothing in these provisions
25   should be construed as prohibiting a Non-Party from seeking additional
26   protections.
27                  (b)   In the event that a Party is required, by a valid discovery
28   request, to produce a Non-Party’s confidential information in its possession, and

                                               11
1    the Party is subject to an agreement with the Non-Party not to produce the Non-
2    Party’s confidential information, then the Party shall:
3                       (1)    promptly notify in writing the Requesting Party and the
4    Non-Party that some or all of the information requested is subject to a
5    confidentiality agreement with a Non-Party;
6                       (2)    promptly provide the Non-Party with a copy of the
7    Stipulated Protective Order in this Action, the relevant discovery request(s), and a
8    reasonably specific description of the information requested; and
9                       (3)    make the information requested available for inspection
10   by the Non-Party, if requested.
11                (c)   If the Non-Party fails to seek a protective order from this court
12   within 14 days of receiving the notice and accompanying information, the
13   Receiving Party may produce the Non-Party’s confidential information responsive
14   to the discovery request. If the Non-Party timely seeks a protective order, the
15   Receiving Party shall not produce any information in its possession or control that
16   is subject to the confidentiality agreement with the Non-Party before a
17   determination by the court. Absent a court order to the contrary, the Non-Party
18   shall bear the burden and expense of seeking protection in this court of its
19   Protected Material.
20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21         If a Receiving Party learns that, by inadvertence or otherwise, it has
22   disclosed Protected Material to any person or in any circumstance not authorized
23   under this Stipulated Protective Order, the Receiving Party must immediately (a)
24   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
25   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
26   the person or persons to whom unauthorized disclosures were made of all the terms
27   of this Order, and (d) request such person or persons to execute the
28   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

                                              12
1    A.
2    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
3          PROTECTED MATERIAL
4          When a Producing Party gives notice to Receiving Parties that certain
5    inadvertently produced material is subject to a claim of privilege or other
6    protection, the obligations of the Receiving Parties are those set forth in Federal
7    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
8    whatever procedure may be established in an e-discovery order that provides for
9    production without prior privilege review. Pursuant to Federal Rule of Evidence
10   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
11   of a communication or information covered by the attorney-client privilege or
12   work product protection, the parties may incorporate their agreement in the
13   stipulated protective order submitted to the court.
14   12.   MISCELLANEOUS
15         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         12.2. Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order, no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
21   ground to use in evidence of any of the material covered by this Protective Order.
22         12.3. Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
24   may only be filed under seal pursuant to a court order authorizing the sealing of the
25   specific Protected Material at issue. If a Party’s request to file Protected Material
26   under seal is denied by the court, then the Receiving Party may file the information
27   in the public record unless otherwise instructed by the court.
28

                                               13
1    13.   FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within
3    60 days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material. As
5    used in this subdivision, “all Protected Material” includes all copies, abstracts,
6    compilations, summaries, and any other format reproducing or capturing any of the
7    Protected Material. Whether the Protected Material is returned or destroyed, the
8    Receiving Party must submit a written certification to the Producing Party (and, if
9    not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such materials contain Protected Material.         Any such
18   archival copies that contain or constitute Protected Material remain subject to this
19   Protective Order as set forth in Section 4 (DURATION).
20   14.   VIOLATION
21         Any violation of this Order may be punished by appropriate measures
22   including, without limitation, contempt proceedings and/or monetary sanctions.
23   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24
25   DATED: September 7, 2018
26
27   /s/ Andrew E. Ainsworth
28   Attorneys for Plaintiff
                                             14
1
2
     DATED: September 10, 2018
3
4
     /s/ Marshall R. Lurtz
5
     Attorneys for Defendant
6
7
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
8
9
     DATED:      October 17, 2018
10
11
12   HON. Shashi H. Kewalramani
     United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      15
                      1                                            EXHIBIT A
                      2                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3       I,      ________________________________        [print   or   type   full   name],   of
                      4       __________________ [print or type full address], declare under penalty of perjury
                      5       that I have read in its entirety and understand the Stipulated Protective Order that
                      6       was issued by the United States District Court for the Central District of California
                      7       on [date] in the case of Brown v. Command Investigations, LLC, Case No.: 5:18-
                      8       cv-00091-JLS (SHK). I agree to comply with and to be bound by all the terms of
                      9       this Stipulated Protective Order and I understand and acknowledge that failure to
                   10         so comply could expose me to sanctions and punishment in the nature of contempt.
                   11         I solemnly promise that I will not disclose in any manner any information or item
                   12         that is subject to this Stipulated Protective Order to any person or entity except in
                   13         strict compliance with the provisions of this Order. I further agree to submit to the
                   14         jurisdiction of the United States District Court for the Central District of California
                   15         for enforcing the terms of this Stipulated Protective Order, even if such
                   16         enforcement proceedings occur after termination of this action.
                   17         I hereby appoint ________________________ [print or type full name], of
                   18         _________________________ [print or type full address and telephone number]
                   19         as my California agent for service of process in connection with this action or any
                   20         proceedings related to enforcement of this Stipulated Protective Order.
                   21
                   22         DATED:
                   23         City and State where sworn and signed:
                   24
                   25
                   26         Printed name:
                   27
                   28         Signature:
3" = "3" "1147508/40185026v.1" "" 1147508/40185026v.1


                                                                        16
